internal_revenue_service department of the treasury significant index no washington dc person to contact i khkkkkekkekekek keke kick fro io iir rior rick rake kek rrr ee ke kkk kek eker kek keke keke eek e telephone number kr refer reply to op e ep t date accencion freer eer er fo rior kk dec legend sr ee rrr kr ek keke keke re kek re arrrekerkek a rr kr ak kr ek ikke eee k rr kkk karr keke ee ke kee keke corporation a corporation b corporation c_corporation d corporation e corporation f roi i ir rior kk corporation g corporation h corporation i unit i transaction a rrr rrr kek kr rrr eek rrr kk eee eek ek rk kr rr err kr rr ke kek ek i kr ek rk rrr rk o ri kr re kee rr err kr ere plan xx ror rk ek rr kr kr rokk rik kr re re kr keke kk keke kkk kek keke hr keke rk keke rrr keke ek dear mer rrr erk k rrr k ek eek ek this is which was submitted on your behalf by your in response to a ruling_request dated august as supplemented by correspondence dated november authorized representative concerning distributions from a plan described in sec_401 of the internal_revenue_code the following facts and representations have been submitted on your behalf corporation a formerly known as corporation b a profit-sharing_plan which includes a manufactures heads for tape recorders maintains plan x cash_or_deferred_arrangement as described in sec_401 of the code and provides for employer matching_contributions for the benefit of its employees including employees who worked in unit i plan x received a favorable determination_letter from the internal_revenue_service dated date as a plan qualified under sec_40l a of the code corporation a i o keke kkk eek eek eek ee ere kek vv u g l corporation a is a wholly-owned subsidiary of or oe a company owned by one individual corporation c_corporation a was purchased in the form of a stock acquisition by corporation c from corporation i corporation a historically engaged in three different businesses-- manufacturing data tape recorders manufacturing heads for tape recorders and devéloping software for high-performance network computing storage purposes corporation e manufactures heads for tape recorders and in september was incorporated as subsidiary of corporation b in as develop software as described herein a wholly-owned subsidiary of corporation b to unit i manufactured data tape recorders corporation d was established a wholly-owned in at the time of transaction a dated date corporation b maintained the three businesses described above--unit i which operated as a division and corporations d and e which operated as separately incorporated businesses corporation e and unit i were operated as separate business divisions and profit centers payroll and accounting systems were separate and assets and liabilities of each were separately identified employees and did its own hiring responsible for the performance of each unit i each had its own sales force and its own customers a general manager was each had its own corporation e and pursuant to transaction a unit i was sold to an unrelated corporation corporation f of per cent of the assets and ongoing business of unit i including but not limited to property and intangible_property of unit i subject_to certain liabilities use the name of corporation b unit i was merged with corporation g subsidiary of corporation f which subsidiary is now known as corporation h corporation f purchased the right to a wholly-owned subsequent to transaction a the real_property personal the sale consisted corporation a now owns no assets related to the manufacture of data tape recorders transaction a corporation a retains as its only assets corporation d and corporation e subsidiaries subsequent to two separately-incorporated at the time of transaction a corporation a employed each of the individuals employed by unit i persons was terminated on the date of transaction a persons were offered positions with corporation h purchaser of unit i and at the same wages at the same jobs at the same locations of the the here keke ke kkk rk kee plan x has not been terminated has not been adopted nor assumed by corporations f or h and there was no merger nor transfer of assets between plan x and any plan maintained by corporations f or h terms of plan x as amended corporation a proposes to offer former unit i employees hired by corporation h the opportunity to elect to receive distributions of their entire account balances under plan x which were fully vested as recipient’s request these distributions may be made in the form of direct rollovers as described in sec_401 a of the code including a direct_rollover to a qualified_plan maintained by corporation h of the date of transaction a in accordance with the in at the based upon the aforementioned facts your authorized representative has requested the following rulings that each of the employees of unit i who was hired by corporation h will be an employee who continues employment with the corporation acquiring such assets for purposes of sec_401 employee who continues employment with the purchaser of assets for purposes of sec_1_401_k_-1 income_tax regulations a ii of the code and an ii of the that the distributions from plan x to employees of corporation h who were formerly unit i employees will be deemed to be in connection with the disposition that results in the employee’s transfer to the purchaser for purposes of sec_1_401_k_-1 regulations provided the distributions are made by december iii of the and that the sale by corporation a of unit i resulted in in a trade_or_business within the meaning a disposition by corporation a of substantially_all of the assets used by it of sec_401 a ii and therefore distributions to the employees of corporation h of their account balances under plan x will not adversely affect the tax treatment of contributions to plan x under sec_402 e of the code sec_402 of the code provides generally that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the employee may elect whether the contribution will be made to the trust or received by the employee in cash sec_401 b i ii of the code when read together with sec_401 a ii of the code and ‘y a e e e kek ker ikk kee keke ek keke k a e t s e iv of the income_tax regulations sec_1_401_k_-1 provides that amounts attributable to elective_deferrals may not be distributed from a cash_or_deferred_arrangement before the date of the sale_or_other_disposition by a corporation of substantially_all of its assets within the meaning of sec_409 used by the corporation in a trade_or_business of the corporation to an unrelated corporation sec_1 k -1 d iv of the regulations provides that for purposes of sec_1 k -1 d iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1_401_k_-1 i ii and iii of the regulations also provides generally with respect to distributions upon the sale of assets or a subsidiary that the seller must maintain the plan after the disposition the distribution may be made only to an employee who continues employment with the purchaser of assets or with the subsidiary and the distribution must be in connection with the disposition of the assets or subsidiary ie connection with the disposition that results in the employee’s transfer to the purchaser distribution is made in connection with the disposition of assets or a subsidiary depends on all of the facts and circumstances however except in unusual circumstances a distribution will not be treated as having been made in connection with a disposition unless it was made by the end of the second calendar_year after the calendar_year in which the disposition occurred whether a in with respect to ruling_request one it has been represented that pursuant to transaction a described above persons formerly employed by corporation a in unit i were offered positions with corporation h all of the assets of unit i at the same jobs and at the same locations and wages as was true previously at corporation a therefore the requirements of sec_401 k a ii the code and sec_1_401_k_-1 are satisfied with respect to employees of unit i hired by corporation h in that the corporation and purchaser acquiring unit i ii of the regulations is corporation h the purchaser of of accordingly with respect to your first ruling_request we conclude that each of the employees of unit i who was hired by corporation h will be employment with the corporation acquiring such assets for purposes of sec_401 employee who continues employment with the purchaser of assets for purposes of sec_1_401_k_-1 regulations a ii of the code and an an employee who continues ii of the s s kk kiki ike ikke kk ee kirke eekee with respect to ruling_request two under plan x as under the will be amended former unit i employees hired by corporation h pursuant to transaction a dated november offered the opportunity to elect to receive distributions of their entire plan x account balances in regulations such distributions to be deemed distributions in connection with the disposition that results in the employee's transfer to the purchaser must be made by the end of the second calendar_year after the calendar_year in which the disposition occurred except in unusual circumstances ruling_request we conclude that the distribution from plan x to employees of corporation h who were formerly unit i employees will be deemed to be in connection with the disposition that results in the employee’s transfer to the purchaser for purposes of sec_1_401_k_-1 the regulations provided the distributions are made by december accordingly with respect to your second iii of with respect to ruling_request three corporation a unit i had its percent of unit i was sold to in order to be considered a disposition of operated a data tape recorder manufacturing division unit i as a separate business division and profit center with separate payroll and accounting systems and separate identification of assets and liabilities own employees its own general manager responsible for unit i’s performance and its own sales force and customers pursuant to transaction a corporation h substantially_all of the assets under sec_401 a ii d iv assets used in a trade_or_business must be sold accordingly with respect to your third ruling_request we conclude that the sale by corporation a of unit i resulted in a disposition by corporation a of substantially_all of the assets used by it meaning of sec_401 therefore distributions to the employees of corporation h of their account balances under plan x will not adversely affect the tax treatment of contributions to plan x under sec_402 e of the regulations at least percent of the of the code and sec_1 k - in a trade_or_business within the a ii of the code and the conclusions reached in this ruling letter are based ree keeekeekee ke keke ek kk ik g q gg a upon the assumption that at all relevant times plan x is qualified under sec_401 and sec_401 of the code a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose a
